Citation Nr: 1414832	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral knee disorders.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975 and subsequent to this he had many years of service in the National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran testified during a videoconference hearing before the undersigned; a copy of this transcript is located in the electronic claims processing system ("Virtual VA").

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The rating decision and statement of the case (SOC) indicate records from various VA Medical Centers (VAMCs) were reviewed; however, none of these records are found in the claims file, Virtual VA, or the Veterans Benefits Management System (VBMS).  The records are constructively before the Board and must be obtained for appellate review.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him knee complaints.  After securing the necessary release, the RO/AMC should request any relevant records identified.  In addition, obtain and associate with either the paper or electronic claims file VAMC treatment records from Cheyenne since December 2010, Sheridan since January 2008, Omaha since June 2002, and Salisbury since July 2010.  If any records are not available, then the Veteran must be notified.

2.  After the above development is completed, undertake any additional development deemed necessary, to include obtaining a VA examination if the current medical evidence indicates complaints or treatment for knee pain.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

